COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §                  No. 08-15-00129-CR
IN RE
                                                §              ORIGINAL PROCEEDING
DARRELL ROBERTS,
                                                §            ON PETITION FOR WRIT OF
RELATOR.
                                                §                     MANDAMUS

                                       JUDGMENT

        The Court has considered this cause on the Relator’s petition for writ of mandamus

against the Honorable Sam Medrano, Judge of the 409th District Court of El Paso County,

Texas, and concludes Relator’s petition for writ of mandamus should be denied. We therefore

deny the petition for writ of mandamus, in accordance with the opinion of this Court.


        IT IS SO ORDERED THIS 29TH DAY OF APRIL, 2015.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.